Exhibit AGREEMENT AND PLAN OF MERGER by and among KELYNIAM GLOBAL, INC. and M2-SYSTEMS, LLC Dated as of May 6, 2008 TABLE OF CONTENTS Page ARTICLE I – THE OFFER 1 1.1 The Offer 1 1.2 Seller Actions 2 ARTICLE II – THE MERGER 2 2.1 The Merger 2 2.2 Closing; Effective Time 2 2.3 Effects of the Merger 2 2.4 Certificate of Incorporation and Bylaws 2 2.5 Directors and Officers 3 ARTICLE III – REPRESENTATIONS AND WARRANTIES OF PARENT 3 3.1 Corporate Organization 3 3.2 Authority 3 3.3 Consents and Approvals 3 3.4 Broker’s Fees 3 3.5 Legal Proceedings 3 3.6 Available Funds 3 3.7 No Other Representations or Warranties 4 ARTICLE IV – REPRESENTATIONS AND WARRANTIES OF SELLER 4 4.1 Corporate Organization 4 4.2 Capitalization 4 4.3 Assets and Debt 4 4.4 Authority 4 4.5 No Violation; Required Filings and Consents 4 4.6 Financial Statements 5 4.7 Broker’s Fees 5 4.8 Absence of Certain Changes or Events 5 4.9 Legal Proceedings 5 4.10 Absence of Undisclosed Liabilities 5 4.11 Permits; Compliance with Applicable Laws and Reporting Requirements 5 4.12 Taxes and Tax Returns 5 4.13 Employee Benefit Programs 5 4.14 Labor and Employment Matters 6 4.15 Material Contracts 6 4.16 Properties 6 4.17 Environmental Liability 7 4.18 State Takeover Laws 7 4.19 Insurance 7 4.20 Customers 7 4.21 Opinion of Financial Advisor 7 4.22 No Other Representations or Warranties 7 4.23 Definition of Seller’s Knowledge 8 ARTICLE V – COVENANTS RELATING TO CONDUCT OF BUSINESS 8 5.1 Conduct of Business Pending the Effective Time 8 5.2 Certain Tax Matters 8 i ARTICLE VI – ADDITIONAL AGREEMENTS 8 6.1 Access to Information 8 6.2 Additional Agreements 9 6.3 Advice of Changes 9 6.4 Publicity 9 ARTICLE VII – CONDITIONS PRECEDENT TO THE CONSUMMATION OF THE MERGER 9 7.1 Conditions 9 ARTICLE VIII – TERMINATION, AMENDMENT AND WAIVER 9 8.1 Termination 9 8.2 Effect of Termination 9 ARTICLE IX - MISCELLANEOUS 10 9.1 Expenses 10 9.2 Notices 10 9.3 Interpretation 10 9.4 Counterparts 10 9.5 Entire Agreement 10 9.6 Governing Law; Jurisdiction and Venue; WAIVER OF JURY TRIAL 10 9.7 Severability 11 9.8 Assignment; Reliance of Other Parties 11 9.9 Specific Performance 11 9.10 Definitions 11 SIGNATURE PAGE 14 ii AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER (the “Agreement”), dated as of May 6, 2008, by and among Kelyniam Global, Inc., a Nevada corporation (“Parent”) and M2-Systems, LLC a corporation organized under the laws of the State of Connecticut (“Seller”) WHEREAS, the board of directors of Parent and directors and officers of Seller have approved the acquisition of Seller by Parent on the terms and conditions set forth in this Agreement; WHEREAS, pursuant to this Agreement, and subject to the terms and conditions set forth herein, Kelyniam Global, Inc. has agreed to commence a cash offer (the “Offer”) to purchase all of Seller fixed assets and outstanding debt (“Seller Assets and Debt”), for a total cash offer price of $406,080.00 (“Offer Price”); WHEREAS, the Offer Price constitutes the repayment of debt financing in the amount of $166,080 and payment of lease-to-own balance of $240,000 in order to acquire all Seller’s assets free and clear (“Repayment”); WHEREAS, following consummation of the Offer, upon the terms and conditions set forth herein, M2-Systems, LLC will be merged with and into Kelyniam Global, Inc. as a wholly owned subsidiary of the Parent corporation, (“Merger” and, with the
